Citation Nr: 1439447	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include residuals of lesion removal, as due to herbicide exposure.

2.  Entitlement to service connection for cysts, as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in February 2014, at which time it was remanded for further development.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran has a current diagnosis of cysts.

2.  There is no competent medical evidence that the skin cancer and cysts that the Veteran used to experience were related to herbicide (Agent Orange) exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for cysts, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided the required notice in a letter dated December 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided a VA examination in connection with his claim in March 2014, and these reports are adequate to enable the Board to render an opinion as to the appropriate rating to be assigned.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran asserts that he has residuals of skin cancer and cysts as a result of his active service.  Specifically, the Veteran has stated that he was exposed to herbicides (Agent Orange) during his service, and that that exposure caused his skin disabilities.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents, such as Agent Orange, during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. A presumption of service connection based on herbicide exposure is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e) (2013).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of 10 percent or more within one year after the last date of exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6) (2013).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's personnel file indicates that he served in Vietnam from March 1966 to March 1968.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulations governing the presumption of service connection for certain diseases due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2013).
The Veteran's service medical records (SMRs) are negative for complaints, findings, or diagnosis of any skin cancer, cysts, or any other skin disorders.

The Veteran's private and VA medical records show that in 2006 and 2008, the Veteran had skin lesions excised from his forehead, nasal sidewall, chest, abdomen, and shoulders.  He has submitted photographs of the scarring left on his face due to lesion removal.   The Veteran was diagnosed with squamous cell carcinoma in August 2006.  In 2009 and 2010, he had biopsies performed on his finger.  

In 1973 and 1993, the Veteran had cysts removed from his lower abdomen and testicle.  The cysts have apparently been recurring ever since.   

The Veteran was afforded a general VA examination in December 2003.  The examiner did not note any abnormalities, scars, deformities, or skin issues.  The examiner reported that the Veteran's skin and appendages were WNL (within normal limits), his head and face were WNL, his ears, nose, mouth, throat, and neck were WNL, his chest/breast area was WNL, and his genital and abdominal areas were WNL.  The examiner failed to relate any scarring or any skin disabilities.  The examiner opined that the Veteran's Agent Orange exposure had "no current medical consequences."  

The Veteran was afforded a VA skin and scar examination in March 2014 to ascertain the nature of his current skin disabilities.  The examiner noted that the Veteran was diagnosed with squamous cell carcinoma of the face in August 2006.  After a physical examination, the examiner related that the Veteran did not have any skin disabilities or conditions at the present time, and did not have any malignant neoplasm or metastases (cancer) on his skin.  The examiner did note that the Veteran had residual scarring to the face, trunk, and extremities stemming from the treatment of the skin cancer that he used to have.

The examiner opined that the Veteran's skin cancer or other skin disability was less likely than not caused by his active service, to include exposure to herbicide (Agent Orange).  The examiner related that no cysts were present during the March 2014 skin and scar examination, and that the Veteran's previous cysts were less likely than not caused by his active service, to include exposure to herbicide (Agent Orange).  The examiner stated that squamous cell carcinoma (which the Veteran used to have) was not currently an Agent Orange-related skin condition, and that only chloracne and porhyris cutanea tarda were currently the recognized two dermatologic Agent Orange-related skin conditions.  The examiner applied the same reasoning to the Veteran's cysts, stating that cysts were not currently an Agent Orange-related skin condition, and that only chloracne and porhyris cutanea tarda were currently the recognized two dermatologic Agent Orange-related skin conditions.

The Veteran and his representative have not submitted any evidence that the Veteran has, in fact, been currently diagnosed with cysts.  The Veteran is not competent to diagnose himself with cysts, or opine with respect to any cysts that he used to have, as those issues involve medically complex matters.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Entitlement to service connection for disease or injury incurred or aggravated in service is specifically limited to cases where such incidents have resulted in disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013).  Therefore, where, as here, competent evidence does not establish the presence of cysts for which service connection is sought, there can be no valid claim for service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  On the other hand, since there is residual scarring related to the removal of the Veteran's skin cancer, the required element of a current disability has been met with respect to the claim for service connection for skin cancer.

In the instant case, the claim for service connection for cysts, to include as due to herbicide exposure, must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  In addition, the competent medical evidence shows that the cysts that that Veteran used to have were less likely than not caused by his active service, to include exposure to herbicide.  

As for the claim for service connection for residuals of skin cancer, as was noted by the VA examiner in March 2014, the cancer for which the Veteran is seeking service connection is not one of the diseases that have been recognized by VA to warrant presumptive service connection based on exposure to Agent Orange in Vietnam.  Moreover, as was also noted by the examiner, the first documented presence of the Veteran's skin cancer was in 2006, long after the Veteran's discharge from service in 1968.  Indeed, a VA examiner in December 2003 failed to diagnose and positive findings with respect to the Veteran's skin, thus clearly implying that the Veteran skin cancer developed at some point between the date of this examination and the documented findings in 2006.  Therefore, the Board finds that there is no basis to relate the Veteran's current residuals of skin cancer directly to service, either based on Agent Orange exposure or otherwise, or based on a continuity of symptoms since service.

Accordingly, based on all of the foregoing, the preponderance of the evidence is against the claims for service connection for skin cancer and for cysts, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, to include residuals of lesion removal, as due to herbicide exposure, is denied.

Service connection for cysts, to include as due to herbicide exposure, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


